DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as Applicant has corrected the prior 112 rejections (i.e. the only outstanding rejections in this case) and the prior claim objections, as indicated in the prior Office Action the claims are allowable as the prior art of record fails to show an oil scraper ring spring (1) for an oil scraper ring (3) having an upper metal ring (21) and a lower metal ring (23), the oil scraper ring (3) for being mounted in an oil ring groove of a piston having a center, having the details, as set forth in claims that include elements such as a plurality of upper regions (5) and a plurality of lower regions (7) arranged in alternating manner in a circumferential direction so as to be spaced in an axial direction; connecting regions (9), each connecting adjacent upper and lower regions (5, 7) to each other; wherein each of the plurality of upper regions (5) and the plurality of lower regions (7) includes: a nose section (13) disposed at an inner circumferential end and adapted to push respectively abutting upper or lower metal ring (21, 23) radially outwardly, and having a through-opening (15); an abutment section (17) extending radially between the nose section (13) and an outer circumferential end and configured to have either the upper metal ring (21) abutting thereon or the lower metal ring (23) abutting thereon; wherein the abutment section (17) has a recess (19) formed therein having a depth relative to an abutment area of the abutment section (17) that increases in a radial direction towards the through-opening (15), and having a width that increases in the radial direction towards the through-opening (15); 2Docket no. 517-001.002-2 (M 24377.8) wherein the recess (19) in the abutment section (17) has a shape substantially of a half-funnel; wherein the half-funnel of the recess (19) has an opening angle in a range of 30° to 150°, wherein upper side edges of the recess (19) span an angular segment in a corresponding range of 5-50°; and wherein the depth and width of the recess (19) together with the through-opening (15) allow for an increase and accelerate of oil flow to the center of the piston.  Relevant references, such as Kawasaki et al. (US 2017/0227126) disclose an oil scraper ring spring for an oil scraper ring having an upper metal ring and a lower metal ring, the oil scraper ring for being mounted in an oil ring groove of a piston having a center, having the details, as set forth in claims that include elements such as a plurality of upper regions and a plurality of lower regions arranged in alternating manner in a circumferential direction so as to be spaced in an axial direction; connecting regions, each connecting adjacent upper and lower regions to each other; wherein each of the plurality of upper regions and the plurality of lower regions includes: a nose section disposed at an inner circumferential end and adapted to push respectively abutting upper or lower metal ring radially outwardly, and having a through-opening; an abutment section extending radially between the nose section and an outer circumferential end and configured to have either the upper metal ring abutting thereon or the lower metal ring abutting thereon; wherein the abutment section has a recess formed therein having a depth relative to an abutment area of the abutment section and a width, wherein the depth and width of the recess together with the through-opening allow for an oil flow to the center of the piston, but fail to disclose the recess having the depth relative to an abutment area of the abutment section that increases in a radial direction towards the through-opening, and having the width that increases in the radial direction towards the through-opening; 2Docket no. 517-001.002-2 (M 24377.8) wherein the recess in the abutment section has a shape substantially of a half-funnel; wherein the half-funnel of the recess has an opening angle in a range of 30° to 150°, wherein upper side edges of the recess span an angular segment in a corresponding range of 5-50°; and wherein the depth and width of the recess together with the through-opening allow for an increase and accelerate of oil flow to the center of the piston.
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675